DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. (20100212351) in view of Checchinato (20200307983).
Regarding claim 1, Chapin discloses a fluid dispenser comprising: a body (70) defining a passageway from an inlet (72) to an outlet (91); a fluid container (B) configured to hold a fluid, the fluid container being receivable by the body such that the fluid is provided to the inlet (Figs. 2, 7, and 8).
Chapin DIFFERS in that it does not disclose a contactless valve in fluid communication with the outlet and configured to selectively dispense fluid from the fluid container. Attention, however, is directed to the Checchinato reference, which discloses a contactless valve (par. 0076) in fluid communication with an outlet and configured to selectively dispense fluid from a fluid container (par. 0001 and 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Chapin reference in view of 
Regarding claim 2, the fluid container includes a check valve (80 of Chapin) configured to restrict fluid flow out of the fluid container while the fluid container is disconnected from the body.
Regarding claim 3, the check valve includes a plug (85 of Chapin) and a biasing device (114 of Chapin) that biases the plug into a closed position in which fluid flow from the fluid container is restricted; and wherein the body includes a rod (95 of Chapin) positioned at the inlet of the passageway, the rod being configured to push the plug into an open position as the fluid container is received by the body (par. 0035 of Chapin).
Regarding claim 4, the fluid container includes a container locking interface (83 and 84 of Chapin) and configured to be selectively engaged with a body locking interface (73 and 74 of Chapin) on the body to secure the fluid container to the body.
Regarding claim 5, one of the container locking interface and the body locking interface includes a locking tab (84 of Chapin) and the other one of the container locking interface and the body locking interface includes a slot (73 of Chapin) configured to slidably receive the locking tab to secure the fluid container to the body.
Regarding claim 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case claim 1 from which claim 12 depends only requires that the fluid container be configured 
Regarding claim 13, the contactless valve includes: an actuator configured to move a plug between a closed position in which the plug prevents the flow of fluid through the valve and an open position in which the flow of fluid through the valve is permitted (par. 0076 of Checchinato) an activation sensor (8 of Checchinato) configured to detect a prerequisite condition; -23-a presence sensor (11 of Checchinato) configured to detect the presence of an object in an upper detection zone when the presence sensor is in an activated state (par. 0085 of Checchinato); a controller (par. 0073 of Checchinato) configured to control the actuator and in electrical communication with the activation sensor and the presence sensor (par. 0076 and 0121 of Checchinato); and wherein the controller is configured to switch the presence sensor into the activated state in response to the detection of the prerequisite condition by the activation sensor (par. 0085 of Checchinato), and to control the actuator to move the plug from the closed position to the open position in response to the detection of the object in the upper detection zone by the presence sensor (par. 0076 of Checchinato).
Regarding claim 14, the presence sensor is a hand sensor configured to detect the presence of a hand in the upper detection zone (distance sensor 11 of Checchinato is capable of detecting a hand because it is designed to detect objects within the dispensing area).
Regarding claim 16, the activation sensor is a motion sensor (8 of Checchinato) configured to detect movement in a lower detection zone extending outlet, and the 
Regarding claim 17, the presence sensor is a cup sensor configured to detect the presence of a beverage vessel in the lower detection zone and the prerequisite condition is movement of the beverage vessel in the lower detection zone (par. 0085 of Checchinato).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. in view of Checchinato as applied to claim 1 above, and further in view of Gallagher (9580290).
Regarding claim 6, the modified Chapin DIFFERS in that it does not disclose the fluid dispenser further comprising a stand configured to support the body, the stand including an upper portion configured to be engaged with a lower portion of the body. Attention, however, is directed to the Gallagher reference, which discloses a fluid dispenser comprising a stand (171) configured to support a body (191), the stand including an upper portion (171R) configured to be engaged with a lower portion (191P and 191B) of the body (Fig. 25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Chapin reference in view of the teachings of the Gallagher reference by employing a stand having an upper portion for the purpose of elevating the body above a surface and providing a convenient method for assembling and disassembling the body from the stand.
Regarding claim 7, the one of the upper portion of the stand and the lower portion of the body includes an annular slot (191P and 191B of Gallagher) and the other one of the upper portion of the stand and the lower portion of the body includes a ring (171R of Gallagher) configured to be received in the annular slot (Fig. 25 of Gallagher).
Regarding claim 8, the upper portion of the stand includes a notch (171O of Gallagher) configured to receive the passageway.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. in view of Checchinato as applied to claim 1 above, and further in view of White (4928856).
Regarding claim 9, the modified Chapin DIFFERS in that it does not disclose the contactless valve is removably secured to the outlet with a quick connect mechanism. Attention, however, is directed to the White reference, which discloses a valve (1) that is removably secured to an outlet with a quick connect mechanism (48). White teaches that this feature allows the valve to be easily removed and cleaned (col. 1, lines 22-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Chapin reference in view of the teachings of the White reference by employing a quick connect mechanism for the purpose of providing a convenient means for removing and cleaning the valve.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al. in view of Checchinato as applied to claim 13 above, and further in view of Seymour (20210009400).
Regarding claim 15, the modified Chapin DIFFERS in that it does not disclose the activation sensor is a temperature sensor configured to detect the temperature of the liquid to be dispensed, and the prerequisite condition is a liquid temperature that is within a temperature range. Attention, however, is directed to the Seymour reference, which discloses a temperature sensor configured to detect the temperature of a liquid to be dispensed (par. 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Chapin reference in view of the teachings of the Seymour reference by employing a temperature sensor for the purpose of ensuring that the liquid is at a desired temperature.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754